DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2-20 are allowed.
Regarding claims 1 and 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “one fine-adjustment module for finely adjusting positions of the chips carried on the transportation carriers, wherein the transportation device is configured to transport the chips among the separation module, the fine-adjustment module and the bonding module, and wherein the control device is further configured to control the fine-adjustment module”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YU-HSI D SUN/            Primary Examiner, Art Unit 2895